 1
 2
 3                                                                    O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   NICOLINE AMBE,individually,      )   Case No. 2:17-CV-08719 DDP-Ex
     and THE ESTATE OF THE            )
12   DECEDENT NDIFORCHU ALFRED        )
     TAMUNANG, by administrator       )   ORDER RE: DEFENDANT’S MOTION TO
13   NICOLINE AMBE; SUZY ANJIM        )   DISMISS
     NDIFORCHU; BLAFANWI              )
14   NDIFORCHU; BOBBI AMANG           )
     NDIFORCHU; CHO MOFOR             )   [Dkt. 44]
15   NDIFORCHU; SARAH NGWE GEH        )
                                      )
16                     Plaintiffs,
17         v.
18   AIR FRANCE, S.A., a French
     public limited company; and
19   DOES 1-50.
20                  Defendant.
     ___________________________
21
22         Presently before the court is defendant Air France, S.A. (“Air
23   France”)’s Motion to Dismiss Second Amended Complaint. Having
24   reviewed the papers submitted by the parties and heard oral
25   argument, the court GRANTS the motion in part, DENIES the motion in
26   part, and adopts the following Order.1
27   I.   Background
28

           1
               Plaintiffs’ counsel did not appear at oral argument.
 1         Ndiforchu Alfred Tamunang (“Decedent”) purchased a round-trip
 2   ticket on Air France from Los Angeles to Douala, Cameroon by way of
 3   Paris.    (SAC p ¶¶ 22, 24.)   Decedent died en route from Los Angeles
 4   to Paris due to accidental asphyxiation.      (SAC ¶ 23.)
 5         In the wake of Decedent’s death, Decedent’s wife, Plaintiff
 6   Nicoline Ambe (“Ambe”), attempted to contact Defendant, but her
 7   calls and emails went unanswered.       (SAC ¶¶ 55, 57.)   Id. at 11-12 ¶
 8   59.   The instant suit alleges that Defendant’s flight crew members
 9   were not properly trained to address medical emergencies and that
10   the airplane was not outfitted with proper emergency medical
11   equipment.   (SAC ¶¶ 75, 76.)   Plaintiffs allege that Defendant did
12   not take potentially life-saving measures, such as landing the
13   plane, elevating Decedent’s legs “to restore blood flow to the
14   brain,” or conducting CPR.     (Id. ¶ 45.)    Plaintiffs further allege
15   that Defendant owed a duty of care to Decedent to take emergency
16   medical action and that the lack of equipment and training indicate
17   a breach of that duty.   (Id. ¶¶ 74, 75.)
18         Plaintiffs’ Second Amended Complaint alleges two causes of
19   action under the Montreal Convention2, as well as state claims for
20   breach of contract and breach of the implied covenant of good faith
21   and fair dealing.   Defendant Air France now seeks to dismiss
22   Plaintiffs’ state law claims, all claims against all Doe
23   Defendants, and all claims asserted by certain Plaintiffs.
24   II.   Legal Standard
25         A complaint will survive a motion to dismiss when it
26
27         2
            Convention for the Unification of Certain Rules Relating to
28   International Carriage by Air, May 28, 1999, S. Treaty Doc. No.
     106–45.

                                         2
 1   “contain[s] sufficient factual matter, accepted as true, to state a
 2   claim to relief that is plausible on its face.”    Ashcroft v. Iqbal,
 3   129 S. Ct. 1937, 1949(2009)(quoting Bell Atl. Corp. v. Twombly, 550
 4   U.S. 544, 570 (2007)). When considering a Rule 12(b)(6) motion, a
 5   court must “accept as true all allegations of material fact and
 6   must construe those facts in the light most favorable to the
 7   plaintiff.”    Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).
 8   Although a complaint need not include "detailed factual
 9   allegations," it must offer "more than an unadorned,
10   the-defendant-unlawfully-harmed-me accusation." Iqbal, 129 S. Ct.
11   at 1949. Conclusory allegations or allegations that are no more
12   than a statement of a legal conclusion "are not entitled to the
13   assumption of truth." Id. at 1950. In other words, a pleading that
14   merely offers "labels and conclusions," a "formulaic recitation of
15   the elements," or "naked assertions" will not be sufficient to
16   state a claim upon which relief can be granted. Id. at 1949
17   (citations and internal quotation marks omitted).
18          “When there are well-pleaded factual allegations, a court
19   should assume their veracity and then determine whether they
20   plausibly give rise to an entitlement of relief.” Id. at 1950.
21   Plaintiffs must allege "plausible grounds to infer" that their
22   claims rise "above the speculative level." Twombly, 550 U.S. at
23   555-56. "Determining whether a complaint states a plausible claim
24   for relief" is "a context-specific task that requires the reviewing
25   court to draw on its judicial experience and common sense." Iqbal,
26   129 S. Ct. at 1950.
27   III.   Discussion
28          A.   Montreal Convention Preemption of State Law Claims

                                         3
 1        Defendant Air France argues that Plaintiffs’ state law causes
 2   of action are preempted by the Convention for the Unification of
 3   Certain Rules Relating to International Carriage by Air, known as
 4   the Montreal Convention.   Article 17 of the Montreal Convention
 5   states
 6        The carrier is liable for damage sustained in case of
          death or bodily injury of a passenger upon condition only
 7        that the accident which caused the death or injury took
          place on board the aircraft or in the course of any of
 8        the operations of embarking or disembarking.
 9   Montreal Convention, art. 17.   Article 29 states that

10        any action for damages, however founded, whether under
          this Convention or otherwise, can only be brought subject
11        to the conditions and such limits of liability as are set
          out in this Convention...In any such action, punitive,
12        exemplary or any other non-compensatory damages shall not
          be recoverable.
13
     Montreal Convention, art. 29.   Thus, the Montreal Convention
14
     “provides the exclusive remedy for international passengers
15
     seeking damages against airline carriers” for damages
16
     sustained on board an aircraft or while boarding or debarking.
17
     Narayanan v. British Airways, 747 F.3d 1125, 1127 (9th Cir.
18
     2014).   Nevertheless, “[t]he Convention’s preemptive effect on
19
     local law . . . extends no further than the Convention’s own
20
     substantive scope.”   El Al Israel Airlines, Ltd. v. Tsui Yuan
21
     Tseng, 525 U.S. 155, 158(1999) (discussing similar language in
22
     the Warsaw Convention, the predecessor to Montreal
23
     Convention).3   An airline’s complete nonperformance of a
24
     contract, for example, falls outside of the Montreal
25
     Convention’s purview, and may support state law claims.     See,
26
27
          3
28          Courts regularly apply Warsaw Convention precedent to
     Montreal Convention cases. See Narayanan, 747 F.3d at 1127 n.2.

                                       4
 1   e.g., Lathigra v. British Airways PLC, 41 F.3d 535, 538 (9th
 2   Cir. 1994); Nankin v. Continental Airlines, Inc., No. CV
 3   09-07851 MMM RZX, 2010 WL 342632, at *6 (C.D. Cal. Jan. 29,
 4   2010).
 5        In Lathigra, the defendant airline confirmed the
 6   plaintiffs’ one-stop flight from the United States to
 7   Madagascar several days before the plaintiffs’ trip began.
 8   Lathigra, 41 F.3d at 536.    The airline neglected to mention,
 9   however, that service for the second leg of the flight, from
10   Nairobi to Madagascar, had been discontinued.      Id.   As a
11   result, the plaintiffs were stranded in Nairobi.     Id.    The
12   plaintiffs brought a negligence claim under state law and the
13   airline sought summary judgment, arguing that the Warsaw
14   Convention and its statute of limitations applied to the
15   plaintiffs’ negligence claim.   Id. at 536-37.     The Ninth
16   Circuit disagreed, observing that the negligent act took place
17   well before the plaintiffs’ departure and, thus, outside the
18   scope of the Convention.    Id. at 539; see also
19   Serrano v. Am. Airlines, Inc., No. CV08-2256 AHM (FFMX), 2008
20   WL 2117239, at *1 (C.D. Cal. May 15, 2008) (finding Convention
21   inapplicable to contract, discrimination, defamation, and
22   intentional infliction of emotional distress claims where
23   airline employees refused to allow plaintiffs to fly and told
24   other airline’s agent that plaintiffs were liars who should
25   not be allowed to purchase tickets).
26        Courts regularly, however, dismiss state law claims that
27   fall within the Montreal Convention’s scope.     “[R]ecovery for
28   a personal injury suffered on board an aircraft or in the

                                        5
 1   course of any of the operations of embarking or disembarking,
 2   if not allowed under the Convention, is not available at all.”
 3   Tseng, 525 U.S. at 161 (internal quotation, alteration, and
 4   citation omitted).   In Benamar v. Air France-KLM, for example,
 5   the plaintiff brought common law strict liability, negligence,
 6   and other state law claims against an airline after suffering
 7   from food poisoning on an international flight.   Benamar v.
 8   Air France-KLM, No. 2:15-CV-02444-CAS, 2015 WL 2153440, at *1
 9   (C.D. Cal. May 7, 2015).   The district court found those
10   claims to lie within the Montreal Convention’s substantive
11   scope, and dismissed the state claims accordingly.   Id. at *3;
12   see also Seshadri v. British Airways PLC, No.
13   3:14-CV-00833-BAS, 2014 WL 5606542, at *9 (S.D. Cal. Nov. 4,
14   2014) (finding intentional infliction of emotional distress
15   claim based upon damage to musical instrument during flight to
16   fall within the scope of the Montreal Convention).
17        Here, Plaintiffs concede that any claims arising from
18   Decedent’s accidental death on board Defendant’s aircraft must
19   be brought under the Montreal Convention.   (Opposition at 3.)
20   Indeed, Plaintiffs bring their first two causes of action
21   under the Montreal Convention.   Plaintiffs contend, however,
22   that their two state law causes of action arise independently
23   of any midair accident involving Decedent, and are based upon
24   from Air France’s nonperformance of a contract of carriage and
25   “misconduct.”   (Opp. at 5.)   This argument is not persuasive.
26   Indeed, other courts have rejected similar arguments put forth
27   in similar, albeit far less tragic, circumstances.
28        In Wysotski v. Air Canada, plaintiffs brought negligence,

                                        6
 1   negligent infliction of emotional distress, fraud, and other
 2   state law claims, as well as a Warsaw Convention claim, after
 3   the defendant airline allegedly mishandled and damaged the
 4   plaintiffs’ pet crate, causing the plaintiffs’ cat to escape
 5   and disappear.    Wysotski v. Air Canada, No. C 02-04952 CRB,
 6   2006 WL 581093, at *1 (N.D. Cal. Mar. 6, 2006).      Although
 7   there was no dispute that the cat disappeared during air
 8   transportation, the plaintiffs argued that their state claims
 9   fell outside the Warsaw convention because (1) the airline
10   misrepresented that the cat would be handled with care before
11   the transportation ever began, and (2) the airline refused to
12   allow plaintiffs to adequately search for the cat after its
13   empty crate was discovered.   Id. at *3.      The court rejected
14   the plaintiffs’ arguments, observing that when state law
15   claims are “so closely related to the loss . . . itself as to
16   be, in a sense, indistinguishable from it, those claims are
17   preempted even though they may be ancillary to the event that
18   proximately caused the damage.”   Id. at *3 (internal quotation
19   marks omitted).
20        The Wysotski court relied upon the D.C. Circuit’s
21   decision in Cruz v. Am. Airlines, Inc., 193 F.3d 526, 531
22   (D.C. Cir. 1999).   There, the airline lost plaintiffs’
23   luggage, then improperly rejected the plaintiffs’ claims for
24   redress, contending, inaccurately, that the plaintiffs had
25   failed to follow the airline’s rules regarding luggage claim
26   paperwork. Cruz, 193 F.3d at 527.       The plaintiffs filed suit,
27   alleging a Warsaw Convention claim and state law claims for
28   fraud and deceit.   Id.   The plaintiffs argued that their state

                                         7
 1   law claims fell outside the Convention because the fraud
 2   claims were based not upon the loss of the luggage, but rather
 3   upon the intentional misapplication of rules regarding the
 4   paperwork.      Id. at 531.   The court disagreed, reasoning that
 5   the “relationship between the occurrence that the [plaintiffs]
 6   claim ‘caused’ their injuries . . . is so closely related to
 7   the loss of the luggage itself as to be, in a sense,
 8   indistinguishable from it.”      Id.     The situation would be
 9   different, the court explained, if an airline employee had
10   assaulted or slandered the plaintiffs in the course of the
11   claims process.      Id.   But, the court further observed, if the
12   airline “had simply asserted no reason for denying the
13   [plaintiffs’] lost-luggage claim, and just refused to pay, it
14   is clear that the . . . only remedy would be to sue under the
15   Convention . . . .      It follows . . . that a bad reason for
16   refusing to pay . . . does not alter the legal situation.”
17   Id.
18          The argument here is essentially the same as that
19   asserted in Cruz and Wysotski.         Plaintiffs’ breach of contract
20   claim alleges that Air France promised to follow the Montreal
21   Convention (SAC ¶ 88) and breached that promise “by failing to
22   timely compensate plaintiffs for the accidental death of the
23   [Decedent] which occurred on board during the flight.”4           (SAC ¶
24   90.)       Just as in Wysotski and Cruz, however, Plaintiffs’s
25   state law claims are inextricably intertwined with an alleged
26
            4
27          The SAC also alleges that Air France breached the implied
     covenant of good faith and fair dealing by refusing to communicate
28   with Plaintiffs or “accept liability for the accidental death of
     [Decedent].” (SAC ¶¶ 99-100.)

                                             8
 1   on-board accident that undoubtedly falls within the Montreal
 2   Convention’s scope.   As the Wysotski court explained, the
 3   “Convention . . . would cease to be an exclusive remedy . . .
 4   if plaintiffs who could not assert state-law claims for the
 5   act itself were nonetheless permitted to sue under state law
 6   for ex ante representations that the act would not occur or ex
 7   post failure to redress the harm.”    Id.   Plaintiffs’ state law
 8   claims here are premised on precisely such factual
 9   allegations.   Because those claims fall under the Montreal
10   Convention, they are preempted, and must be dismissed.5
11        B.    Relation Back
12        The original Complaint in this matter alleged claims on
13   behalf of two Plaintiffs, Nicoline Ambe and the Decedent’s
14   estate, against a single defendant, Defendant Air France.     The
15   SAC alleges claims on behalf of several additional Plaintiffs,
16   including Decedent’s children and mother, against not only
17   Defendant Air France, but 50 additional unnamed Doe defendants
18   as well.   There appears to be no dispute that, although the
19   initial Complaint was timely filed, the Montreal Convention’s
20   two-year statue of limitations had expired by the time
21   Plaintiffs filed the SAC.   Thus, Defendant argues, the new
22   Plaintiffs’ claims, and the claims against new Defendants, are
23   time-barred.
24        Plaintiffs contend that the new claims are timely because
25   they relate back to the original filing date.    (Opp. at 18-
26
          5
27          Plaintiffs concede that their claims for non-compensatory
     and punitive damages are dependent upon the state law claims.
28   (Opp. at 14.) Accordingly, those claims are also dismissed with
     prejudice.

                                       9
 1   19.)   An amendment adding a plaintiff relates back “only when:
 2   1) the original complaint gave the defendant adequate notice
 3   of the claims of the newly proposed plaintiff; 2) the relation
 4   back does not unfairly prejudice the defendant; and 3) there
 5   is an identity of interests between the original and newly
 6   proposed plaintiff.”   In re Syntex Corp. Sec. Litig., 95 F.3d
 7   922, 935 (9th Cir. 1996).   Although the arguments regarding
 8   the addition of new plaintiffs are not well developed, Air
 9   France contends that it is “patently unreasonable to place to
10   the burden on Air France to figure out that there are
11   additional parties that may have a claim against it.”    (Reply
12   at 9:25-26.)   Although Air France is correct that the original
13   Complaint provided no indication whether Decedent had any
14   other dependents, that lack of information is not dispositive.
15   None of the newly named Plaintiffs alleges a claim in the SAC
16   that was not alleged by the Plaintiffs in the original
17   Complaint.    “An amendment equitably may relate back when the
18   prior complaint has given adequate notice of the facts
19   supporting a claim.    Relation back imposes no prejudice when
20   an amendment restates a claim with no new facts.”   Besig v.
21   Dolphin Boating & Swimming Club, 683 F.2d 1271, 1278 (9th Cir.
22   1982).   As the Ninth Circuit recognized, the very difference
23   in a new plaintiff’s identity may be a new fact that can
24   prejudice a defendant.   Id.   Nevertheless, “an amendment
25   changing plaintiffs may relate back when the relief sought in
26   the amended complaint is identical to that demanded
27   originally.    In such a case, despite a lack of notice, the
28   defendant is not prejudiced because his response to the action

                                       10
 1   requires no revision.”   Id.; see also     Ross v. Glendale
 2   Police Dep't, No. CV161292PHXDJHDMF, 2017 WL 4856871, at *5
 3   (D. Ariz. Oct. 27, 2017), True Health Chiropractic Inc. v.
 4   McKesson Corp., No. 13-CV-02219-JST, 2014 WL 2860318, at *3
 5   (N.D. Cal. June 23, 2014).   Here, therefore, the addition of
 6   new plaintiffs to claims previously alleged does not warrant
 7   dismissal of the new Plaintiffs’ claims.
 8        Under Federal Rule of Civil Procedure 15(c), an amendment
 9   naming a new defendant must satisfy the following conditions:
10        (1) the basic claim must have arisen out of the conduct set
          forth in the original pleading; (2) the party to be brought
11        in must have received such notice that it will not be
          prejudiced in maintaining its defense; (3) that party must
12        or should have known that, but for a mistake concerning
          identity, the action would have been brought against it;
13        and (4) the second and third requirements must have been
          fulfilled within the prescribed limitations period.
14
15   Kilkenny v. Arco Marine Inc., 800 F.2d 853, 856 (9th Cir. 1986)
16   (citing Schiavone v. Fortune, 477 U.S. 21, 28, 106 S. Ct. 2379,
17   2384 (1986); see also Immigrant Assistance Project of Los Angeles
18   Cty. Fed'n of Labor (AFL-CIO) v. I.N.S., 306 F.3d 842, 857 (9th
19   Cir. 2002).   The emphasis regarding notice and knowledge is on
20   “what the party to be added knew or should have known, not on the
21   amending party’s knowledge . . . .”    Krupski v. Costa Crociere S.
22   p. A., 560 U.S. 538, 541, 130 S. Ct. 2485, 2490 (2010).       Here,
23   however, it is impossible for the court to determine whether the
24   newly named defendants knew or should have known that claims would
25   have been brought against them because the newly named Defendants
26   are all fictitious “Doe” defendants whose acts or omissions are not
27   specified in the SAC.    Indeed, some courts have concluded that the
28   naming of a “Doe” is “immaterial to the application of Rule 15(c)”

                                       11
 1   in the first instance.    In re Zicam Cold Remedy Mktg., Sales
 2   Practices, & Prod. Liab. Litig., No. 09-MD-02096-PHX-FJM, 2010 WL
 3   2308388, at *2 (D. Ariz. June 9, 2010) (citing Craig v. United
 4   States, 413 F.2d 854, 857 (9th Cir. 1969)).     Although Air France
 5   speculates that the proposed Doe Defendants are Air France
 6   employees, the SAC does not allege that any Doe Defendant took, or
 7   failed to take, any particular action, aside from alleging that the
 8   Doe Defendants “are in a manner responsible for acts, occurrences,
 9   and transactions” set forth within the SAC.    (SAC ¶ 16.)   Even
10   putting aside the question whether the addition of a Doe defendant
11   can ever relate back under Rule 15(c), the SAC’s lack of detail
12   regarding the newly-named Doe Defendants will not only complicate
13   later attempts to identify any particular Doe, but also makes it
14   difficult for Plaintiffs to demonstrate at this stage that any Doe
15   Defendant knew or should have known that an action would be brought
16   against him or her.    See Krupski, 560 U.S. at 541; see also Lopez
17   v. Gen. Motors Corp., 697 F.2d 1328, 1332 (9th Cir. 1983)
18   (substitution of named defendant for Doe defendant did not relate
19   back where description of Doe defendants was insufficient to
20   identify anyone).    Because Plaintiffs cannot show that their
21   otherwise untimely claims against the newly-named Doe Defendants
22   satisfy Rule 15(c), those claims must be dismissed.
23   IV.   Conclusion
24           For the reasons stated above, defendant Air France’s Motion to
25   Dismiss Second Amended Complaint is GRANTED, in part and DENIED, in
26   part.    Plaintiffs’ state law claims, and accompanying claims for
27   non-compensatory and punitive damages, are dismissed, with
28   prejudice.    Plaintiffs’ claims against newly-named Doe defendants

                                        12
 1   are dismissed, with leave to amend.   Should Plaintiffs seek to
 2   amend their Montreal Convention claims against Doe defendants, any
 3   such amended complaint shall be filed within fourteen days of the
 4   date of this Order.6
 5
 6
 7   IT IS SO ORDERED.
 8
 9
10   Dated:December 7, 2018
11                                           DEAN D. PREGERSON
12                                           United States District Judge
13
14
15
16
17
18
19
20
21
22
23
          6
24          Although Defendant’s Motion asks that “all of Plaintiff’s
     Second Amended Complaint” be dismissed with prejudice, Defendant
25   has not fairly raised any argument why Plaintiffs’ Montreal
     Convention claims fail under Rule 12(b)(6). Defendant does state
26   that “Plaintiffs have no basis for recovery unless and until they
     prove an ‘accident,’” and assert that, “In plenty of cases with
27   similar facts, plaintiffs could not meet this burden.” (Motion at
     9:11-14.) That brief assertion, however, is raised in the context
28   of Defendant’s argument that the Montreal Convention preempts
     Plaintiffs’ state law claims. (Mot. at 7.)

                                     13
